18-2284




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION - CANTON

       In re                                           CHAPTER 7 BANKRUPTCY

       Maria B Pry                                     Case No. 18-62003

                                                       Judge: RUSS KENDIG
       Debtor
                                                       NOTICE OF MOTION FOR
                                                       RELIEF FROM STAY


        U.S. Bank National Association, as Trustee for Specialty Underwriting and Residential
Finance Trust Mortgage Loan Asset-Backed Certificates, Series 2006-BC4 (hereinafter, “Movant")
has filed papers with the Court seeking relief from the automatic stay under Section 362 of the
Bankruptcy Code. The preliminary hearing on this matter, if any is required, is set for November 28,
2018 at 9:30 a.m. at the United States Bankruptcy Court, Ralph Regula U.S. Courthouse –
Courtroom, 401 McKinley Avenue, S.W., Canton, OH 44702.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one).

       If you do not want to the Court to grant the relief sought in the Motion, or if you want the
Court to consider your views on the Motion, then on or before November 21, 2018, you or your
attorney must:

File with the Court a written request for hearing and a written response setting for the specific grounds
for objection at:

                            Ralph Regula U.S. Courthouse -- Courtroom
                                   401 McKinley Avenue, S.W.
                                       Canton, OH 44702

If you mail your request and response to the Court for filing, you must mail it early enough so the
court will receive it before the date stated above.




   18-62003-rk      Doc 9    FILED 10/11/18        ENTERED 10/11/18 09:28:04            Page 1 of 3
You must also mail a copy to:

Phyllis A. Ulrich
Christopher P. Kennedy
Attorneys for Movant
24755 Chagrin Blvd.,
Cleveland, OH 44122-5690

If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Motion, and may enter an Order granting that relief.

Date: October 11, 2018


                                                    /s/ Phyllis A. Ulrich
                                                    Carlisle, McNellie, Rini, Kramer & Ulrich
                                                    Co., L.P.A.
                                                    By: Phyllis A. Ulrich (0055291)
                                                         Christopher P. Kennedy (0074648)
                                                    24755 Chagrin Blvd.,
                                                    Cleveland, OH 44122-5690
                                                    216-360-7200 Phone
                                                    (216) 360-7212 Facsimile
                                                    bankruptcy@carlisle-law.com
                                                    Attorneys for Movant:
                                                    U.S. Bank National Association, as Trustee for
                                                    Specialty Underwriting and Residential
                                                    Finance Trust Mortgage Loan Asset-Backed
                                                    Certificates, Series 2006-BC4




  18-62003-rk      Doc 9    FILED 10/11/18      ENTERED 10/11/18 09:28:04           Page 2 of 3
                        CERTIFICATE OF SERVICE

        I certify that on October 11, 2018, a true and correct copy of U.S. Bank National Association,
as Trustee for Specialty Underwriting and Residential Finance Trust Mortgage Loan Asset-Backed
Certificates, Series 2006-BC4's Notice of Motion for Relief from Stay was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:

       Russell James Long, on behalf of Maria B Pry, Debtor, at rlong9@gmail.com
       Anthony J. DeGirolamo, on behalf of the Chapter 7 Trustee's office at ajdlaw@sbcglobal.net
       Office of the United States Trustee, at (registered address)@usdoj.gov

And by regular U.S. Mail, postage paid, on:

       Maria B Pry, at 4691 Baker Road, Crestline, OH 44827




                                                     /s/ Phyllis A. Ulrich
                                                     Carlisle, McNellie, Rini, Kramer & Ulrich
                                                     Co., L.P.A.
                                                     By: Phyllis A. Ulrich
                                                          Christopher P. Kennedy




  18-62003-rk      Doc 9     FILED 10/11/18      ENTERED 10/11/18 09:28:04            Page 3 of 3
